Mr, Justice Negrón Fernández,
concurring.
I agree, for the reasons stated in my opinion, dissenting in part, in In re Ardín, 75 P.R.R. 466, 470, and ratified in In re Piñero, 77 P.R.R. 596, that the suspension of the respondents in this case should be limited to the scope of the professional field itself in which it was produced: the notarial practice.
The fault of the notaries in these cases, like that of the notaries in the cases supra and of the notary in In re Vergne Ortiz, 67 P.R.R. 28, serious as it is in the notarial profession, does not imply moral turpitude nor involve collusion or fraud. Neither in these cases nor in the former is there any dishonorable professional precedent. Under the circumstances, a disbarment, which would in itself transcend the disciplinary limits which the fault entails, is not justified.
Although the punishment imposed on the notaries in the cases supra cannot, once consummated, he wiped out of their professional life, the application of a different disciplinary standard in these cases should be considered appropriate in order to measure the seopé of such punishment and reduce to an adequate level the rigor of the disbarment.